Motion Denied; Order filed April 23, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00893-CR
                              NO. 14-14-00894-CR
                                ____________

                   CHARLES EDWARD BELL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1412841 & 1413580


                                    ORDER

      Appellant is represented by appointed counsel, Patricia Sedita. Appellant’s
brief was originally due January 5, 2015. We granted a total of 90 days extension
of time to file appellant’s brief until April 6, 2015. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On April 17, 2015, counsel filed a further
request for extension of time to file appellant’s brief. Counsel did not allege any
exceptional circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Patricia Sedita to file a brief with the clerk of this
court on or before May 5, 2015. If counsel does not timely file appellant’s brief as
ordered, the court will issue an order abating the appeal and directing the trial court
to conduct a hearing to determine the reason for the failure to file the brief and the
consideration of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM